DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strand et al. (US Patent No. 3,430,894).  
Regarding claim 1
	Strand teaches a vertical takeoff and landing (VTOL) aircraft (See column 3, lines 1-4 & figures 1-3, 11, & 12) for passively controlling wing tilt using aerodynamic forces, (See column 3, lines 1-4) comprising: a fuselage; (See column 3, lines 4-7 & figures 1-3, 11, & 12, ref # 15) a plurality of wings (See figures 1-3, 11, & 12, ref # 17) coupled to the fuselage, (See column 3, lines 23-30 & figures 1-3, 11, & 12, ref # 15) the plurality of wings (See figures 1-3, 11, & 12, ref # 17) including at least a first wing (See figures 1-3, 11, & 12, ref # 17) rotatable relative to the fuselage (See column 3, lines 46-52 & figures 1-3, 11, & 12, ref # 15) and a second wing (See figures 1-3, 11, & 12, ref # 17) rotatable relative to the fuselage; (See column 3, lines 46-52 & figures 1-3, 11, & 12, ref # 15) and a propeller (See figures 1-3, 11, & 12, ref # 16) mounted on the first wing (See figures 1-3, 11, & 12, ref # 17) and positioned to blow air over the first wing, (See column 3, lines 27-36, column 5, lines 21-30 & 52-66, & figures 1-3, 11, & 12, ref # 17) wherein the first wing (See figures 1-3, 11, & 12, ref # 17) is configured such that (1) the first wing (See figures 1-3, 11, & 12, ref # 17) generates lift in response to the air passing over the first wing (See figures 1-3, 11, & 12, ref # 17) and (2) the lift causes the first wing (See figures 1-3, 11, & 12, ref # 17) to rotate relative to the fuselage.  (See column 3, line 69 – column 4, line21, column 5, line 21 – column 6, line 2, & figures 11 & 12, ref # 15)  

Regarding claim 2
	Strand teaches wherein the first wing (See figures 1-3, 11, & 12, ref # 17) is mounted on a spar (See figures 1-3, 11, & 12, ref # 11) extending from the fuselage, (See figures 1-3, 11, & 12, ref # 15) and wherein the first wing (See figures 1-3, 11, & 12, ref # 17) is configured such 

Regarding claim 3
	Strand teaches further comprising: a flight control surface (See column 4, lines 5-12 & figures 1-3, 11, & 12, ref # 18) coupled to the first wing (See figures 1-3, 11, & 12, ref # 17) and positioned such that the air is blown over the flight control surface (See figures 1-3, 11, & 12, ref # 18) by the propeller; (See column 3, line 69 – column 4, line21, column 5, line 21 – column 6, line 2, & figures 1-3, 11, & 12, ref # 16) and a controller (See column 4, lines 13-21 & figure 3, ref # 146) configured to control deflection of the flight control surface (See figures 1-3, 11, & 12, ref # 18) relative to the first wing, (See figures 1-3, 11, & 12, ref # 17) thereby affecting the lift, for controlling rotation of the first wing (See figures 1-3, 11, & 12, ref # 17) about the spar.  (See column 5, line 21 – column 6, line 2 & figures 1-3, 11, & 12, ref # 11)  

Regarding claims 7-9
	The operation of the apparatus of claims 1-3 meets the limitation of the method of claims 7-9.  

Regarding claim 10
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent No. 3,430,894) as applied to claims 1 & 7 above, and further in view of Bondarev et al. (US Patent No. 10,301,016 B1).  
Regarding claim 4
	Strand does not teach wherein the plurality of wings are arranged in a tandem configuration.  
	However, Bondarev teaches wherein the plurality of wings are arranged in a tandem configuration.  (See column 3, lines 10-40 & figures 1, 2, 4, 7, & 8)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of wings that are arranged in a tandem configuration as taught by Bondarev in the aircraft of Strand, since it is functionally equivalent to have tandem wings or not have tandem wings.  

Regarding claim 5
	Strand does not teach wherein the aircraft is self-piloted.  
	However, Bondarev teaches wherein the aircraft is self-piloted.  (See column 1, lines 6-8) 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aircraft that is self-piloted as taught by Bondarev in the aircraft of Strand, since it is functionally equivalent to have a manned or unmanned aircraft.  

Regarding claim 11
	The operation of the apparatus of claim 5 meets the limitation of the method of claim 11.  

Claims 6 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent No. 3,430,894) as applied to claims 1 & 7 above, and further in view of Kuhn, Jr. (Pub No. US 2014/0151495 A1).  
Regarding claim 6
	Strand is silent about wherein the propeller is coupled to an electrically-powered motor for driving the propeller.  
	However, Kuhn teaches wherein the propeller (See figure 1A, ref # 105) is coupled to an electrically-powered motor (See figure 1A, ref # 114) for driving the propeller.  (See abstract, paragraph 0039, & figure 1A, ref # 105)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a propeller that is coupled to an electrically-powered motor for driving the propeller as taught by Kuhn in the aircraft of Strand, so as to reduce fuel consumption of the aircraft.  

Regarding claim 12
	The operation of the apparatus of claim 6 meets the limitation of the method of claim 12.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Frolov et al. (US Patent No. 9,758,257 B1) discloses a VTOL aircraft and method, the aircraft being manned or unmanned, manual, semi-autonomous, or fully .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647